Not for Publication

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
____________________________________
CLEVON MORRISEY, JR.,                :
                                     :
            Petitioner,              :   Civ. No. 13-1429 (ES) (JAD)
                                     :
        v.                           :
                                     :   MEMORANDUM OPINION
NUTLEY POLICE DEPARTMENT,            :
et al.,                              :
                                     :
            Defendants.              :
____________________________________:

SALAS, DISTRICT JUDGE

       Clevon Morrisey, Jr., is a pro se plaintiff who filed a civil complaint while he was confined

at South Woods State Prison. (See generally D.E. No. 28). Presently pending before this Court

is Plaintiff’s motion to reopen this case. (See D.E. No. 42). The case will be reopened so that

Plaintiff’s motion can be analyzed. But for the following reasons, Plaintiff’s motion to reopen will

be denied, and the Clerk will be ordered to reclose this case.

       This case has an extensive procedural history. In February 2013, Plaintiff submitted his

original complaint. (See D.E. No. 1). Initially, this Court denied Plaintiff’s application to proceed

in forma pauperis because it was incomplete. (See D.E. Nos. 2 & 3). Thereafter, Plaintiff

submitted another application to proceed in forma pauperis. (See D.E. No. 7). On February 18,

2014, this Court granted Plaintiff’s application to proceed in forma pauperis and proceeded to

screen the complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B) & 1915A. (D.E. No. 11). Plaintiff

raised false arrest and malicious prosecution claims in his original complaint. (See generally D.E.

No. 1). Ultimately, this Court dismissed the original complaint without prejudice for failure to
state a claim upon which relief may be granted and gave Plaintiff thirty days in which to submit a

proposed amended complaint. (See D.E. Nos. 10 & 11).

       Thereafter, Plaintiff submitted a proposed amended complaint. (See D.E. No. 12). On

February 10, 2015, this Court screened Plaintiff’s proposed amended complaint. (See D.E. Nos.

25 & 26). This Court noted in that Opinion that Plaintiff still had not properly alleged a Fourth

Amendment claim for false arrest because it was time-barred and because he failed to state a claim

on the merits. (See D.E. No. 25 at 1-2). Plaintiff’s malicious prosecution cause of action also

failed to state a claim because Plaintiff had failed to allege that his criminal proceeding ended in

his favor. (See id. at 2). This Court also found that Plaintiff’s Eighth Amendment claims related

to the denial of medical care, occurring in January 2007, were time-barred. (See id. at 2-3).

Plaintiff’s claim challenging his parole revocation was barred by Heck v. Humphrey, 512 U.S. 477

(1994). (See id. at 3). And, finally, Plaintiff’s failure-to-train claim was denied because it provided

no factual support and was conclusory. (See id. at 3-4). Plaintiff, however, was given the

opportunity to submit a proposed second amended complaint. (See id. at 4).

       Subsequently, Plaintiff submitted a proposed second amended complaint. (See D.E. Nos.

27 & 28). This Court initially noted that Plaintiff’s second amended complaint was essentially

incomprehensible and that while it contained a substantial amount of information, that information

was irrelevant to this case. (See D.E. No. 30 at 2). Furthermore, this Court noted that with the

exception of Plaintiff’s claim arising out of forced medication, he had failed to address any of the

deficiencies identified in this Court’s previous Opinions. (See id.). With respect to Plaintiff’s

forced medication claim, this Court dismissed that claim without prejudice, stating that the

               Second Amended Complaint is silent as to what type of illness
               [Plaintiff] suffers from and the circumstances of the alleged forced
               medication; consequently, at this juncture, the Court cannot
               determine whether Plaintiff’s alleged forced consumption of


                                                  -2-
               medication is rationally connected to a legitimate governmental
               interest and whether there are any viable alternatives to Plaintiff’s
               non-consensual taking of medication.

(See id. at 3). This Court then gave Plaintiff the opportunity to file a proposed third amended

complaint, but only on the forced medication claim. (See id. at 3-4).

       Subsequently, Plaintiff filed a proposed third amended complaint, which this Court

screened on February 10, 2016. (See D.E. No. 36). This Court initially noted that the third

amended complaint was incomprehensible and almost entirely irrelevant to the forced medication

issue. (See id. at 2). Ultimately, this Court determined that Plaintiff had failed to state a claim

with respect to the forced medication issue. (See id. at 4). This Court then stated that it would

give Plaintiff one final opportunity in which to file a fourth amended complaint, but only on the

issue of forced medication. (See id. at 4-5).

       Plaintiff has made a series of filings after this Court’s February 10, 2016 Opinion and

Order, which dismissed Plaintiff’s third amended complaint without prejudice. (See D.E. Nos. 38-

42). Among these filings is Plaintiff’s pending motion to reopen this case. (See D.E. No. 42).

       Plaintiff’s most recent filings are hundreds of pages that are mostly incomprehensible.

(See generally, e.g., D.E. No. 41). And Plaintiff’s filings appear to attempt to rehash some of the

claims that this Court previously denied such as false arrest and malicious prosecution. (See id.).

       Having considered the entirety of Plaintiff’s most recent filings, this Court fails to find any

allegations related to the one issue on which this Court permitted Plaintiff to file a fourth amended

complaint: the forced medication issue. As such, this Court will deny Plaintiff’s motion to reopen

this case and order the Clerk to reclose it. An appropriate Order will be filed.


                                                                      s/ Esther Salas
                                                                      Esther Salas, U.S.D.J.



                                                 -3-
